—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered February 5, 1998, which denied defendants’ motion for disclosure sanctions based on plaintiffs’ failure to comply with a prior order precluding their testimony at trial unless they *191appeared for depositions on a specified date, unanimously affirmed, with costs.
We affirm on the ground that no good faith affidavit was submitted with the motion (22 NYCRR 202.7 [a] [2]), and note that the parties’ attorneys were in actual telephone communication with each other three days before the scheduled date of the depositions, and that the attorneys’ affirmations that were submitted in support of the motion contain no indication of good faith efforts in that conversation to set up the depositions. The opportunity then missed only resulted in further court intervention that was not needed. Concur — Lerner, P. J., Rubin, Williams, Mazzarelli and Andrias, JJ.